Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In line 2, “PVA” is an acronym and should be spelled out.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wäschenbach et al. (US Patent No. 6,194,368, already cited in IDS dated 04/02/2020), hereinafter “Wäschenbach”.
	Wäschenbach teaches a dishwasher detergent in the form of a multi-layer tablet (see abstract). In Example 1, Wäschenbach teaches two layer tablets wherein the 1st layer comprises nonionic surface active agent and the 2nd layer comprises homopolymeric acrylic acid polymer, glycerol (also known as glycerin, a polyvalent alcohol) and is water-free (see col. 7, line 13-55). Even though Wäschenbach does not explicitly disclose the second layer being linear-elastic and transparent, it would be inherent for the second layer to exhibit the same properties because the same ingredients have been utilized. “Products of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Wäschenbach anticipates the claims. 

Claims 1, 6, 7, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedemann et al. (US 2009/0018042, already cited in IDS dated 04/02/2020), hereinafter “Wiedemann”.
	Wiedemann teaches a detergent tablet, the tablet comprising a first pre-formed body having a recess, filled with a gel and a second body partially submerged in the gel (see claim 9). In Example 3, Wiedemann teaches an automatic dishwashing tablet comprising a 2-layer tablet having a cavity, the tablet weighing 20.0 g and comprises nonionic surfactant, and the cavity is In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Wiedemann anticipates the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wiedemann as applied to claims 1, 6, 7, 8 and 16 above.
	Wiedemann teaches the features as discussed above. The tablet to gel weight ratio in Example 3 above is 20:3 or 6.7:1. Wiedemann, however, fails to disclose the weight ratio of the first phase, i.e., tablet, to the second phase, i.e., gel, which is in the range of 20:1 to 8:1.
A prima facie case of obviousness exists where the claimed ranges (i.e., 8:1) and prior art ranges (i.e., 6.7:1) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 1-6, 8, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2017/0218314, already cited in IDS dated 04/02/2020), hereinafter “Roy”.
	Roy teaches a transparent or translucent, self-standing, automatic dishwashing gel, comprising a water-soluble C14-C22 fatty acid salt, at least 50 wt % liquid non-ionic surfactant, less than 15 wt % water, and optionally a polar organic solvent (see abstract). In one aspect, Roy teaches the gel as discussed above and a further composition, preferably a solid composition, preferably a particulate solid composition, preferably a powder or compressed powder composition, are situated in direct contact with each other, and the gel is 

direct contact with the gel, for example, the tablet may have a cavity that is filled or partially filled with the gel (see paragraph [0083], page 5). In an embodiment, the gel contains a polar organic solvent, preferably a polar protic solvent (see paragraph [0036], page 3), preferably a glycol such as propylene glycol (also known as 1,2-propanediol) or butylene glycol, or a dialkylene glycol like dipropylene glycol  (see paragraph [0039], page 3). The gel also contains an ingredient which helps maintain the transparency of the gel over storage, by acting as an inhibitor of crystallisation/precipitation of the fatty acid salt, preferably, this ingredient is a polyol, preferably a diol or triol; suitable diols include 2-methyl-1,3-propanediol and suitable triols include trimethylolpropane or glycerol, preferably trimethylolpropane (see paragraph [0060], page 4). The gel also comprises polyethylene imine (PEI, a polymer) (see paragraph [0084), page 5). In Example 4, Roy teaches a layered composition comprising 4 g gel and 5 g powder composition forming a layer directly on top of the gel, wherein the gel comprises dipropylene glycol (a polyvalent alcohol), nonionic surfactant, trimethylolpropane (also a polyvalent alcohol, i.e., an alkanetriol) polyethylene imine polymer and 3% water (which reads on “substantially water-free” as recited in instant claim 6; see paragraphs [0112-0115], pages 6-7). Roy, however, fails to specifically disclose: (1) a layered composition, say as in Example 4, wherein the layer on top of the gel is a compressed tablet as recited in claim 1;  (2) the at least one polyvalent alcohol is an alkane diol as recited in instant claim 2, which is a C3 to C8 alkanediol as recited in claims 4, 10 and 15; (3) the alkanediol has three or four carbon atoms 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the powder composition, say as in Example 4, with a compressed powder because Roy teaches the equivalency of a powder composition with a compressed powder composition in a multi-phase product comprising a gel as disclosed in paragraphs [0082-0083]. 
With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dipropylene glycol in Example 4 with propylene glycol (also known as 1,2-propanediol) because the substitution of art recognized equivalents as shown by Roy in paragraph [0039] is within the level of ordinary skill in the art. In addition, the substitution of one solvent for another is likely to be obvious when it does no more than yield predictable results. 
With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the propylene glycol or butylene glycol in paragraph [0039] with its homologues like 1,5-pentanediol because characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent member, see In re Henze, 85 USPQ 261.
With respect to difference (4), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 

In the alternative, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roy as applied to the above claims, and further in view of Kinloch et al. (US 2004/0018953), hereinafter “Kinloch.”
	Roy teaches the features as discussed above. Roy, however, fails to disclose the alkanediol having three or four carbon atoms located between the two OH groups.
	Kinloch, an analogous art, teaches a detergent composition, i.e., automatic dishwashing product (see paragraph [0071], page 6) in the form of a substantially anhydrous liquid, gel or paste (see abstract). Kinloch also teaches solvents for use in the composition which are selected from C3 to C10 alkylene diols and mixtures thereof, and preferred solvents include propylene glycol, dipropylene glycol, 1,6-hexanediol, 1,7-heptanediol and mixtures thereof (see paragraph [0031], page 3). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dipropylene glycol of Roy, say as in Example 4 above, with 1,6-hexanediol or 1,7-heptanediol because the substitution of art recognized equivalents as shown by Kinloch is within the level of ordinary skill in the art. In addition, the substitution of one solvent for another is likely to be obvious when it does no more than yield predictable results. 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches, discloses or suggests the polyvalent alcohol, i.e., 2-amino-2-(hydroxymethyl)-1,3-propanediol. There is seen no motivation to substitute the propanediol of Roy with the above compound. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,626,352. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar detergent or cleaning agents differing only in that US ‘352 specified the at least one polyvalent alcohol,  whereas the present application is generic in terms of the polyvalent alcohols with respect to claim 1.  The 2-amino-2-(hydroxymethyl)-1,3-propanediol species of the generic polyvalent alcohols in the present application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                    /LORNA M DOUYON/                                                                                    Primary Examiner, Art Unit 1761